Title: Pishey Thompson to James Madison, 22 March 1831
From: Thompson, Pishey
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Washington
                                
                                March 22d 1831
                            
                        
                         
                        I am about to publish a new Edition of the "Federalist" in a form, which, from its Cheapness, will ensure it
                            a greater Circulation, than any former Edition of the Work has yet had. This will also be accompanied with an extended
                            & full Index to the whole of the Subjects discussed in the body of the Work, & thus supply a desideratum
                            in the preceding Editions. I hope that the Edition will prove serviceable, & be the means of disseminating among
                            the Citizens of the United States, increased Knowledge of the value of their political Institutions, & of the
                            relative rights of the Union, the States, & themselves as Individuals.
                        I take the Liberty of intruding upon your retirement to state, that is has frequently been suggested to me
                            that a valuable companion to this publication might be made from a judicious compilation of the various political
                            & constitutional disquisitions, essays, letters &c. which appeared previous to & during the
                            publication of the "Federalist," which in some degree (probably) originated it, & which gave the tone to the
                            matters contained therein.
                        Those who have mentioned the matter to me, have stated that no person but yourself could point out, or
                            furnish the sources & the means of such a publication; & I have taken the liberty, in consequence, of
                            addressing you upon the subject.
                        If, at your earliest leisure, you would take the trouble of giving me such information as may be readily in
                            your Power, as to the means of collecting the various documents alluded to, & would give your opinion as to the
                            propriety of such a publication, & the best mode of selecting & arranging it, you would greatly oblige me
                            individually, & serve the great cause of sound political Knowledge. With great respect & esteem I remain
                            Sir Your obedt Servant,
                        
                        
                            
                                Pishey Thompson
                            
                        
                    